Citation Nr: 1036774	
Decision Date: 09/28/10    Archive Date: 10/05/10

DOCKET NO.  04-19 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to 
include chronic schizophrenia, undifferentiated type.


REPRESENTATION

Appellant represented by:	Francis M. Jackson, Attorney-at-
Law


WITNESSES AT HEARINGS ON APPEAL

Appellant and his sister


ATTORNEY FOR THE BOARD

Motrya Mac, Counsel


INTRODUCTION

The Veteran served on active duty from January 1987 to June 1987.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2003 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania, which denied service connection for chronic 
schizophrenia, undifferentiated type (claimed as a mental 
condition).  Thereafter, jurisdiction of the claim was 
transferred to the RO in Newark, New Jersey.

In May 2005, the Veteran attended a Board hearing held at the 
Newark RO.  In February 2006, the Board remanded the issue for 
further development.  In an August 2008 decision, the Board 
denied the claim of service connection for chronic schizophrenia.  
The Veteran appealed this decision to the United States Court of 
Appeals for Veterans Claims (Court).  In June 2009, the Court 
issued an order that granted a Joint Motion for Remand, thereby 
vacating the Board's August 2008 decision, and remanded the 
matter to the Board for action in compliance with the motion.  In 
November 2009, the Veteran, through his attorney representative, 
requested a second Board hearing.  In January 2010, the Board 
remanded the case to comply with the hearing request.  

In June 2010, the Veteran testified at another Board hearing held 
at the Newark RO.  Transcripts of both Board hearings are of 
record.  Since the two Board hearings were conducted by different 
individuals, this matter will be decided by a panel of Veterans 
Law Judges.  See 38 U.S.C.A. §§ 7102(a) and 7107(c) (West 2002).

In light of the Court's decision in Clemons v. Shinseki, 23 Vet. 
App. 1 (2009), the Board has recharacterized the issue on appeal 
to reflect that this claim is one for psychiatric disability, to 
include chronic schizophrenia, undifferentiated type.

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office. VA will notify the appellant if further action 
is required.


REMAND

As already indicated, in August 2008 the Board denied service 
connection for chronic schizophrenia, undifferentiated type 
(claimed as a mental condition).  In the Joint Motion for Remand 
accepted by the Court, the parties noted that given the Board's 
determination that a May 2008 opinion offered by a VA examiner as 
to the etiology of the Veteran's psychiatric disability was not 
probative because it relied upon contradictory lay statements, VA 
was still required to ensure that an adequate examination was 
provided to determine the etiology of the Veteran's current 
condition.  The parties concluded that the Veteran should be 
afforded another VA examination or medical opinion to consider 
all of the evidence of record, with a rationale provided by the 
examiner, particularly in regard to the evidence relied upon in 
making the opinion as to etiology.  

Accordingly, and to comply with the Court's Order, the case is 
REMANDED to the RO for the following actions:

1.  The RO should schedule the Veteran for a 
VA examination to determine the nature and 
etiology of his psychiatric disorder, to 
include chronic schizophrenia.  The claims 
folders should be made available to the 
examiner for review in conjunction with the 
examination.  With respect to each 
psychiatric disorder identified, the examiner 
is asked to provide an opinion as to whether 
it is at least as likely as not (i.e. a 
probability of at least 50 percent) that the 
disorder is etiologically related to the 
Veteran's period of service from January 1987 
to June 1987, or was manifest within one year 
of discharge therefrom.

In providing this opinion, the examiner must 
consider the evidence of record, and 
particularly comment on the significance of 
the following: 

Service treatment records, which do not refer 
to any specific findings or diagnosis of a 
psychiatric disorder, but which show that he 
was treated for hyperventilation in January 
1987.

Service personnel records, which show that he 
failed to complete the education requirements 
for his designated military occupational 
specialty, and which show that he twice 
failed to obey a lawful order, and absented 
himself without leave on one occasion.

Statements from the Veteran and his sister 
indicating he has had a psychiatric disorder 
since service; and

Post-service records, which show a 
psychiatric disorder was first documented in 
September 1995, during the Veteran's 
psychological hospitalization at Elizabeth 
General Medical Center.  These records 
indicate that the Veteran did not have 
previous psychiatric hospitalization.  

A rationale must be provided for the opinion, 
particularly in regard to the evidence relied 
upon in making the etiological opinion.

If an opinion on causation is not possible 
without resort to speculation, the examiner 
must provide a detailed explanation as to why 
an opinion would be speculative and clarify 
whether an opinion on causation is beyond 
what may be reasonably concluded based on the 
evidence of record. 

2.  Thereafter, and following any indicated 
development, the RO should readjudicate the 
claim.  If the benefit sought remains denied, 
the RO should provide the Veteran and his 
representative a supplemental statement of 
the case and return the case to the Board.

After the Veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the case, 
the case should be returned to the Board for further appellate 
consideration, if otherwise in order.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the Veteran until he is notified by the RO.  
The Veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. West,  12 Vet. App. 369 
(1999).  




			
	THOMAS H. O'SHAY        	A. BRYANT
	Acting Veterans Law Judge	Veterans Law Judge
	Board of Veterans' Appeals	Board of Veterans' Appeals


	                         
__________________________________________
L. HOWELL
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).

